DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 101
2.	The 35 USC § 101 rejection is withdrawn.  Although the claims contain abstract idea, when taken as a whole the invention is directed to a specific process of analyzing a spin axis of a ball and providing feedback to the user.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 7-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meredith et al. (Pub. No. US 2017/0282039) (hereinafter Meredith) in view of W3C Working Group Note “Motion Sensors Explainer” (hereinafter W3C).
As per claims 1, 3 and 7-9, Meredith teaches an information input unit configured to receive an input of acceleration data and geomagnetic data detected on a time-series basis by a sensor device built in the ball (see paragraphs [0004], [0005], [0007], [0043] and [0044]); an attitude calculation unit configured to calculate attitude information of the ball, based on the acceleration data and the geomagnetic data (see paragraph [0022], examiner notes that trajectory includes attitude); a spin rate calculation unit configured to calculate the spin rate of the ball released from a subject, based on the geomagnetic data  (see paragraph [0043]); and a spin axis calculation unit configured to calculate an angle of the spin axis of the ball relative to a predetermined direction, based on the attitude information, the spin rate, the geomagnetic data, and a first-order differential value (i.e. velocity) and a second-order differential value (i.e. acceleration) of the geomagnetic data (see paragraphs [0043] and [0068]); wherein the attitude calculation unit is configured to calculate an initial attitude of the ball when the ball is in a stationary state (see paragraph [0047], “the at least one sensor 40 may measure (e.g., can be used to measure) or detect a spin axis about which the object 10 is spinning or rotating, the relative angle of the axis of spin (e.g., angle of spin axis relative to some reference point (e.g., a vertical spin axis, a horizontal spin axis))”, the examiner notes that the sensor 40 detects/measures angle of spin axis relative to some reference point, which includes angles in the stationary state), wherein the analysis device is configured to output, for display on a display device, the spin rate of the ball and the angle of the spin axis of the ball (see paragraphs [0004] and [0103]). 
Meridith fails to explicitly teach using a predetermined filter, a spin axis calculation unit configured to calculate an angle of the spin axis of the ball relative to a predetermined direction (emphasis underlined).
W3C teaches using Kalman filter or complementary filter for determining the orientation angle (see sections § 4.5 and § 4.5.1).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate W3C’s teaching into Meridith’s invention because it would provide accurate results.  Therefore, accurate analysis of the ball motion would be obtained.
As per claim 2, Meridith further teaches that the spin axis calculation unit is configured to calculate the angle of the spin axis of the ball in a predetermined period around a timing at which the ball was released (see paragraph [0153]).
As per claim 4, Meridith further teaches a direction calculation unit configured to calculate a traveling direction of the ball released from the subject, based on the acceleration data, wherein the predetermined direction is the traveling direction calculated by the direction calculation unit (see paragraphs [0021]-[0023]). 
Meridith fails to explicitly teach calculate a traveling direction of the ball released from the subject, using the predetermined filter and based on the acceleration data (emphasis underlined).
W3C teaches using Kalman filter or complementary filter for determining the orientation angle (see sections § 4.5 and § 4.5.1).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate W3C’s teaching into Meridith’s invention because it would provide accurate results.  Therefore, accurate analysis of the ball motion would be obtained.
As per claims 11 and 12, Meridith further teaches that the initial attitude comprises a stationary roll angle, a stationary pitch angle, and a stationary yaw angle (see paragraph [0047], “the at least one sensor 40 may measure (e.g., can be used to measure) or detect a spin axis about which the object 10 is spinning or rotating, the relative angle of the axis of spin (e.g., angle of spin axis relative to some reference point (e.g., a vertical spin axis, a horizontal spin axis))” , the examiner notes that roll angle and yaw angle are both rotations around respective horizontal axes) .

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meredith in view of W3C and further in view of Shibata et al. (Pub. No. US 2016/0361594) (hereinafter Shibata).
	Meredith teaches an analysis system comprising: an analysis device for analyzing a spin axis of a ball and a sensor device built in the ball the analysis device including: an information input unit configured to receive an input of acceleration data and geomagnetic data detected on a time-series basis by the sensor device (see paragraphs [0004], [0005], [0007], [0043] and [0044]); an attitude calculation unit configured to calculate attitude information of the ball, based on the acceleration data and the geomagnetic data (see paragraph [0022], examiner notes that trajectory includes attitude); a spin rate calculation unit configured to calculate the spin rate of the ball released from a subject, based on the geomagnetic data (see paragraph [0043]); and a spin axis calculation unit configured to calculate an angle of the spin axis of the ball relative to a predetermined direction, based on the attitude information, the spin rate, the geomagnetic data, and a first-order differential value (i.e. velocity) and a second-order differential value (i.e. acceleration) of the geomagnetic data (see paragraphs [0043] and [0068]), wherein the spin axis calculation unit is configured to calculate the angle of the spin axis of the ball in a predetermined period around a timing at which the ball was released, the predetermined period comprising a first period of time before the release of the ball and a second period of time after the release of the ball (see paragraph [0151], “the type of performance may be determined by the baseball prior to the release of the baseball. Then, in the second stage, the controller 50 can be configured to evaluate the flight of the baseball by receiving the motion parameter of the baseball and comparing the measured motion parameter (which can be an actual performance, an in-flight performance, and/or a current performance) with a motion reference (e.g., motion reference associated with a target type of performance)” the examiner notes that “prior to the release of the baseball” is considered to be the first period of time and  “the second stage” is considered to be the claimed second period of time, in these periods of time, the motion, which includes rotation, spin and angles, are being detected and analyzed), wherein the analysis device is configured to output, for display on a display device, the spin rate of the ball and the angle of the spin axis of the ball (see paragraphs [0004] and [0103]).
Meridith fails to explicitly teach using a predetermined filter, a spin axis calculation unit configured to calculate an angle of the spin axis of the ball relative to a predetermined direction (emphasis underlined).
W3C teaches using Kalman filter or complementary filter for determining the orientation angle (see sections § 4.5 and § 4.5.1).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate W3C’s teaching into Meridith’s invention because it would provide accurate results.  Therefore, accurate analysis of the ball motion would be obtained.

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meredith in view of W3C and further in view of Shibata et al. (Pub. No. US 2016/0361594) (hereinafter Shibata).
	The combination of Meridith and W3C teaches the system as stated above. Meridith fails to explicitly teach that the direction calculation unit is configured to calculate a rotation matrix that defines the traveling direction, by applying the predetermined filter to a state equation where the rotation matrix that defines the traveling direction is a state value, and an observation equation where a maximum value of the acceleration data in a predetermined period is an observation value, the predetermined period being a period around a timing at which the ball was released.
	Shibata teaches “a swing information calculation unit configured to calculate a swing trajectory of the ball hitting tool based on the acceleration information and the posture information of the ball hitting tool corrected by the correction unit” (see Abstract) and “a swing information calculation unit configured to calculate a swing trajectory of the ball hitting tool based on the acceleration information and the posture information of the ball hitting tool corrected by the correction unit” (see paragraphs [0094]-[0097]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Shibata’s teaching into the combination of Meridith and W3C teaching because motion trajectory would be determined.  Therefore, more accurate analysis of the ball motion would be obtained.

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meredith in view of W3C and further in view of Tremblay-Munger et al. (Pub. No. US 2015/0057111) (hereinafter Tremblay-Munger).
The combination of Meridith and W3C teaches the system as stated above. Meridith fails to explicitly teach that the sensor device includes a low acceleration sensor configured to detect a low acceleration, and a high acceleration sensor configured to detect a high acceleration, the acceleration data includes low acceleration data detected by the low acceleration sensor, and high acceleration data detected by the high acceleration sensor.
Tremblay-Munger teaches “a sensor arrangement comprising a plurality of motion sensors, typically an accelerometer group 22 for measuring acceleration in three axis, a gyroscope group 24 for measuring angular motion in three axis and optionally magnetometers 28 for measuring the strengths and direction of magnetic fields. The accelerometer group 22 comprise a plurality of accelerometers, for example in groups of three accelerometers for multi axis measurements, of different ranges: high acceleration (ex: greater than or equal to about 10 G, greater than or equal to about 15 G, about 10 G to about 20 G, between about 10 G and about 20 G, or tens of G for measuring high impacts), small acceleration (ex: less than about 3 G, less than about 10 G, or less than about 15 G for high accuracy measurement of motions)” (see paragraph [0105]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Tremblay-Munger’s teaching into the combination of Meridith and W3C because low and high accelerations of the ball would be detected. Therefore more accurate analysis of the ball motion would be obtained.

Response to Arguments
7.	Applicant's arguments filed 4/5/22 have been fully considered but they are not persuasive.
	The applicant argues that Meridith fails to teach that the attitude calculation unit is configured to calculate an initial attitude of the ball when the is in a stationary state.
	The examiner respectfully disagrees with the applicant’s argument because Meridith teaches that the sensor 40 detects/measures angle of spin axis relative to some reference point (see paragraph [0047]), the examiner notes that this measurement includes angles in the stationary state.
	The applicant also argues that Meridith fails to teach that the angle of the spin axis of the ball is calculated "in a predetermined period around a timing at which the ball was released, the predetermined period comprising a first period of time before the release of the ball and a second period of time after the release of the ball."
The examiner respectfully disagrees with the applicant’s argument because Meridith teaches that “the type of performance may be determined by the baseball prior to the release of the baseball. Then, in the second stage, the controller 50 can be configured to evaluate the flight of the baseball by receiving the motion parameter of the baseball and comparing the measured motion parameter (which can be an actual performance, an in-flight performance, and/or a current performance) with a motion reference (e.g., motion reference associated with a target type of performance)” the examiner notes that “prior to the release of the baseball” is considered to be the first period of time and  “the second stage” is considered to be the claimed second period of time, in these periods of time, the motion, which includes rotation, spin and angles, are being detected and analyzed).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


    Contact information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857